Case 1:18-cv-01135-RRM Document 72 Filed 05/18/20 Page 1 of 15 PageID #: 1168



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------x
AMADO DE JESUS MORENO; NELDA YOLANDA
REYES; JOSE CANTARERO ARGUETA;
HAYDEE AVILEZ ROJAS,

                                            Plaintiffs,
                                                                        MEMORANDUM AND ORDER
                 - against -                                                18-CV-1135 (RRM)

KIRSTJEN NIELSEN, Secretary, U.S. Department of
Homeland Security, in her official capacity; U.S.
DEPARTMENT OF HOMELAND SECURITY;
L. FRANCIS CISSNA, Director, U.S. Citizenship and
Immigration Services, in his official capacity; U.S.
CITIZENSHIP AND IMMIGRATION SERVICES,

                                             Defendants.
--------------------------------------------------------------------x
ROSLYNN R. MAUSKOPF, Chief United States District Judge.

        Plaintiffs Amado de Jesus Moreno, Nelda Yolanda Reyes, Jose Cantarero Argueta, and

Haydee Avilez Rojas (collectively, “Plaintiffs”) bring this putative class action against the

United States Department of Homeland Security (“DHS”), the DHS Secretary, the United States

Customs and Immigration Service (“USCIS”), and the Director of USCIS (collectively,

“Defendants”), alleging that their applications to adjust from Temporary Protected Status

(“TPS”) to Lawful Permanent Residents (“LPR”) status were improperly denied pursuant to an

unlawful USCIS policy of refusing to find that a grant of TPS constitutes an “inspection and

admission” for purposes of adjustment of status. Plaintiffs now move for a preliminary

injunction directing Defendants to re-open and re-adjudicate their adjustment applications

without applying that allegedly unlawful policy. For the reasons set forth below, Plaintiffs’

motion is denied.
Case 1:18-cv-01135-RRM Document 72 Filed 05/18/20 Page 2 of 15 PageID #: 1169



                                        BACKGROUND

       The following facts are not in dispute. Plaintiffs are foreign nationals who entered the

United States without inspection sometime before their native countries – El Salvador in the case

of plaintiff Moreno and Honduras in the case of the other three plaintiffs – were designated for

TPS. After their countries were so designated, plaintiffs applied for, and were granted, TPS.

       At some point after gaining TPS, all four plaintiffs applied for adjustment of status under

8 U.S.C. § 1255. Subsection (a) of this section provides:

               The status of an alien who was inspected and admitted or paroled
               into the United States … may be adjusted by the Attorney General,
               in his discretion and under such regulations as he may prescribe, to
               that of an alien lawfully admitted for permanent residence if (1) the
               alien makes an application for such adjustment, (2) the alien is
               eligible to receive an immigrant visa and is admissible to the
               United States for permanent residence, and (3) an immigrant visa
               is immediately available to him at the time his application is filed.

However, subsection (c) makes certain aliens ineligible for adjustment of status under subsection

(a). As relevant here, subsection (c) provides:

               [S]ubsection (a) shall not be applicable to … (2) subject to
               subsection (k), an alien (other than an immediate relative as
               defined in section 1151(b) of this title or a special immigrant
               described in section 1101(a)(27)(H), (I), (J), or (K) of this title)
               who hereafter continues in or accepts unauthorized employment
               prior to filing an application for adjustment of status or who is in
               unlawful immigration status on the date of filing the application for
               adjustment of status or who has failed (other than through no fault
               of his own or for technical reasons) to maintain continuously a
               lawful status since entry into the United States ….

       Subsection (k) makes the provisions of subsection (c)(2) inapplicable to “certain

employment-based immigrants.” Specifically, it provides, in pertinent part:

               An alien who is eligible to receive an immigrant visa under
               paragraph (1), (2), or (3) of [8 U.S.C.] section 1153(b) … may


                                                  2
Case 1:18-cv-01135-RRM Document 72 Filed 05/18/20 Page 3 of 15 PageID #: 1170



               adjust status pursuant to subsection (a) and notwithstanding
               subsection (c)(2) … if —
               (1) the alien, on the date of filing an application for adjustment of
               status, is present in the United States pursuant to a lawful
               admission ….

Aliens who are eligible to receive an immigrant visa under § 1153(b)(3) include “skilled

workers” and other workers “who are capable, at the time of petitioning for classification under

this paragraph, of performing unskilled labor, not of a temporary or seasonal nature, for which

qualified workers are not available in the United States.”

       All four plaintiffs had their applications denied. The USCIS ruled that Moreno and

Cantarero Argueta, both of whom had obtained immigrant visas under §1153(b)(3), were

ineligible for adjustment of status under § 1255(c)(2) because they had failed to maintain

continuously a lawful status since entry into the United States. Moreno had been in the country

illegally from the time of his entry in 2000 until he was granted TPS status in 2001, (see Am.

Compl. (Doc. No. 12) ¶ 25), and Cantarero Argueta had “failed to maintain a lawful status

between April 7, 1997[,] when [he] entered the United States without inspection and April 11,

2000, when [he was] granted TPS.” (Notice of Intent to Deny (attached to Third Declaration of

Trina Realmuto in Support of Plaintiff’s Amended Motion for Class Certification as Ex. Z) (Doc.

No. 32-29).) The USCIS ruled that Moreno and Cantarero Argueta – both of whom traveled

abroad after being granted TPS and were then paroled back into the United States (Am. Compl.,

¶¶ 21, 36) – were not eligible for the exception set forth in § 1255(k) because they were not

present in the United States pursuant to a “lawful admission” on the date they filed for

adjustment of status. With respect to Moreno, the USCIS ruled: “Reentry into the United States

based on an advanced parole is not considered an admission into the United States.” (USCIS

Decision dated July 14, 2017 (attached to Third Declaration of Trina Realmuto in Support of


                                                 3
Case 1:18-cv-01135-RRM Document 72 Filed 05/18/20 Page 4 of 15 PageID #: 1171



Plaintiffs’ Amended Motion for Class Certification as Ex. X) (Doc. No. 32-27).) Similarly, the

USCIS sent Cantarero Argueta a “Notice of Intent to Deny” which stated that being paroled into

the country was “not an admission, and without an admission he [was] not eligible for a waiver

of the bar to adjustment for unlawful presence under § 1255(k).” (Am. Compl., ¶ 39.)

        Reyes’ application appears to have been rejected on different grounds: because she could

not adduce evidence that she had been “inspected and admitted or paroled,” as required by §

1255(a). After Reyes applied for adjustment of status, USCIS sent Reyes a Request for

Information, demanding evidence that she had been admitted or paroled into the United States.

(Am. Compl., ¶ 31.) Reyes’ attorney responded by arguing “that her grant of TPS constituted an

inspection and admission for purposes of adjustment, in accord with the plain language of 8

U.S.C. § 1254a(f)(4).” (Id.) The USCIS implicitly rejected that argument in its Notice of

Decision, ruling that Reyes had failed to adduce the evidence necessary to establish her

eligibility for adjustment of status. (Id.)

        While Plaintiffs have provided a declaration in which Avilez Rojas states that her

application for adjustment of status was denied on or about June 7, 2018, (Declaration of Haydee

Avilez Rojas (Doc. No. 41-4) at ¶ 5), the basis for that denial is unclear. The amended

complaint, which was filed on March 26, 2018 – more than two months before the USCIS denied

her application – merely speculates that it would “be denied based on USCIS’ policy of not

treating a grant of TPS as an inspection and admission for purposes of adjustment.” (Am.

Compl., ¶ 44.) However, Avilez Rojas’s declaration does not allege the basis for the denial.

        This Action

        On February 22, 2018, Plaintiffs commenced this putative class action against DHS;

USCIS; then DHS Secretary Kirstjen Nielsen and then USCIS Director L. Francis Cissna – both



                                                4
Case 1:18-cv-01135-RRM Document 72 Filed 05/18/20 Page 5 of 15 PageID #: 1172



of whom were sued in their official capacities. Approximately one month later, Plaintiffs filed

an amended complaint, which principally alleges that pursuant to “a policy of refusing to find

that a grant of TPS constitutes an ‘inspection and admission’ for purposes of adjustment of

status,” USCIS denies applications for adjustment of status filed by “current TPS holders who

were not ‘inspected and admitted’ other than through the grant of TPS.” (Am. Compl., ¶ 81; see

also ¶¶ 89, 98.) That policy is set forth in volume 7, part B, chapter 2(A)(5) of the USCIS Policy

Manual, and provides, in part: “A foreign national who enters the United States without

inspection and subsequently is granted temporary protected status (TPS) does not meet the

inspected and admitted or inspected and paroled requirement.” Plaintiffs allege that this policy is

contrary to 8 U.S.C. § 1254a(f)(4), which states that “[d]uring a period in which an alien is

granted temporary protected status under this section – for purposes of adjustment of status under

section 1255 of this title … , the alien shall be considered as being in, and maintaining, lawful

status as a nonimmigrant.”

       In support of this contention, Plaintiffs point to two cases – Flores v. U.S. Citizenship &

Immigration Servs., 718 F.3d 548 (6th Cir. 2013), and Ramirez v. Brown, 852 F.3d 954 (9th Cir.

2017) – which hold that the plain language of 8 U.S.C. § 1254a(f)(4) requires that TPS holders

be deemed “inspected and admitted” for purposes of adjustment of status under 8 U.S.C. §

1255(a). However, Plaintiffs also acknowledge that there is authority to the contrary, noting that

“the Eleventh Circuit held the opposite” in Serrano v. U.S. Att’y Gen., 655 F.3d 1260 (11th Cir.

2011) (per curiam). In their amended complaint, Plaintiffs principally allege that Flores and

Ramirez were correctly decided, stating: “Defendants properly apply 8 U.S.C. §§ 1254a(f)(4) and

1255(a) when, by ‘consider[ing]’ a TPS holder ‘as being in, and maintaining, lawful status as a




                                                 5
Case 1:18-cv-01135-RRM Document 72 Filed 05/18/20 Page 6 of 15 PageID #: 1173



nonimmigrant’ pursuant to 8 U.S.C. § 1255a(f)(4), they find that the grant of TPS satisfies the

‘inspected and admitted’ requirement of 8 U.S.C. § 1255(a).” (Am. Compl., ¶ 80).

       In this action, Plaintiffs seek to compel USCIS to abandon its reliance on Serrano and to

adopt a policy consistent with Flores and Ramirez. Specifically, Plaintiffs seek an order

declaring 1) “that Defendants’ policy of refusing to find that a grant of TPS constitutes an

‘inspection and admission’ for purposes of adjustment of status and all adjustment decisions

issued based upon that policy are contrary to 8 U.S.C. § 1254a(f)(4),” and 2) “that all Plaintiffs

and proposed class members have been ‘inspected and admitted’ for purposes of 8 U.S.C. §

1255(a) pursuant to their grant of TPS.” (Am. Compl., p. 24.) Plaintiffs also request injunctive

relief: a prohibitory injunction directing “Defendants to immediately cease applying their policy

that a grant of TPS does not constitute an ‘inspection and admission’ for purposes of 8 U.S.C. §

1254a(f)(4),” and a mandatory injunction directing “Defendants to find that, pursuant to 8 U.S.C.

§ 1254a(f)(4), Plaintiffs and proposed class members were ‘inspected and admitted’ for purposes

of their adjustment of status applications.” (Id.)

       The Instant Motion for Preliminary Injunctive Relief

       Plaintiffs now move for “a preliminary injunction requiring Defendants to properly apply

the law with respect to their LPR applications.” (Memorandum of Law in Support of Plaintiffs’

Motion for Preliminary Injunction (“Plaintiffs’ Memo”) (Doc. No. 41-1) at 1.) Specifically,

Plaintiffs seek an order 1) directing Defendants to re-open and re-adjudicate their adjustment of

status applications and 2) enjoining Defendants from applying the policy of refusing to a) treat

TPS holders as being in lawful immigration status and b) consider TPS holders as being

inspected and admitted for the purposes of adjustment of status under 8 U.S.C. §1255.




                                                     6
Case 1:18-cv-01135-RRM Document 72 Filed 05/18/20 Page 7 of 15 PageID #: 1174



(Plaintiffs’ Proposed Order (Doc. No. 41-7) at 2.) Plaintiffs’ motion for a preliminary injunction

essentially seeks the mandatory injunction requested in their amended complaint.

        Plaintiffs argue that without a preliminary injunction they will suffer irreparable harm in

two respects. First, plaintiffs argue that they “are suffering and will continue to suffer

irreparable harm in the absence of a preliminary injunction given their loss of the opportunity to

stabilize their status.” (Plaintiff’s Memo at 2.) Plaintiffs note that persons with LPR status are

not only “afforded the opportunity to permanently reside and work in the United States,” but are

eligible to apply for citizenship after five years (three for spouses of U.S. citizens such as

plaintiff Alivez Rojas). (Id. at 15.) Citing to Kirwa v. U.S. Dep’t of Defense, 285 F. Supp. 3d 21

(D.D.C. 2017); Vargas v. Meese, 682 F. Supp. 591 (D.D.C. 1987); and two other district court

cases, Plaintiffs argue that “[c]ourts have recognized that delaying the ability to apply for

citizenship constitutes irreparable harm.” (Plaintiffs’ Memo at 15.)

        Second, Plaintiffs argue that they face the “imminent loss” of their TPS unless they are

granted injunctive relief. (Id. at 2.) Plaintiffs note that the loss of TPS could result in

deportation, which would cause Plaintiffs to be separated from friends and family in the United

States. It would also result in a loss of work authorizations, which would result in a “loss of

income and the ability to provide for themselves and their family members.” (Id.) In the case of

plaintiff Avilez Rojas, a retiree, loss of TPS would cause her to lose her Social Security benefits.

(Id. at 19.)

        Plaintiffs acknowledge that a district court in the Ninth Circuit has enjoined Defendants

from terminating TPS for citizens of El Salvador. (Id. at 1.) However, Plaintiffs note that this

injunction does not cover citizens of Honduras and that Defendants are appealing that decision.




                                                   7
Case 1:18-cv-01135-RRM Document 72 Filed 05/18/20 Page 8 of 15 PageID #: 1175



(Id. at 1, 16–17.) They speculate that they may not have time to reapply for adjustment of status

if the Ninth Circuit reverses the lower court. (Id. at 16–17.)

                                   STANDARD OF REVIEW

       “A party seeking a preliminary injunction must ordinarily establish (1) ‘irreparable

harm’; (2) ‘either (a) a likelihood of success on the merits, or (b) sufficiently serious questions

going to the merits of its claims to make them fair ground for litigation, plus a balance of the

hardships tipping decidedly in favor of the moving party’; and (3) ‘that a preliminary injunction

is in the public interest.’” New York ex rel. Schneiderman v. Actavis PLC, 787 F.3d 638, 650 (2d

Cir. 2015) (quoting Oneida Nation of New York v. Cuomo, 645 F.3d 154, 164 (2d Cir. 2011)).

However, the Second Circuit has “held the movant to a heightened standard where: (i) an

injunction is ‘mandatory,’ or (ii) the injunction ‘will provide the movant with substantially all the

relief sought and that relief cannot be undone even if the defendant prevails at a trial on the

merits.’” Id. (quoting Tom Doherty Assocs., Inc. v. Saban Entm’t, Inc., 60 F.3d 27, 33–34 (2d

Cir. 1995)). “When either condition is met, the movant must show a ‘clear’ or ‘substantial’

likelihood of success on the merits, Beal v. Stern, 184 F.3d 117, 123 (2d Cir. 1999), and make a

‘strong showing’ of irreparable harm, Doe v. N.Y. Univ., 666 F.2d 761, 773 (2d Cir. 1981), in

addition to showing that the preliminary injunction is in the public interest.” Id.

       “Irreparable harm ‘is the single most important prerequisite’ for injunctive relief, and ‘in

the absence of a showing of irreparable harm, a motion for a preliminary injunction should be

denied.’” Uppal v. New York State Dep’t of Health, 756 F. App’x 95, 96 (2d Cir. 2019)

(summary order) (quoting Rodriguez ex rel. Rodriguez v. DeBuono, 175 F.3d 227, 234 (2d Cir.

1999)). “Irreparable harm is defined as ‘certain and imminent harm for which a monetary award

does not adequately compensate.’” Allstate Ins. Co. v. Harvey Family Chiropractic, 677 F.



                                                  8
Case 1:18-cv-01135-RRM Document 72 Filed 05/18/20 Page 9 of 15 PageID #: 1176



App’x 716, 718 (2d Cir. 2017) (summary order) (quoting Wisdom Imp. Sales Co. v. Labatt

Brewing Co., 339 F.3d 101, 113 (2d Cir. 2003)). In order “[t]o satisfy the irreparable harm

requirement, [p]laintiffs must demonstrate that absent a preliminary injunction they will suffer an

injury that is neither remote nor speculative, but actual and imminent, and one that cannot be

remedied if a court waits until the end of trial to resolve the harm.” Faiveley Transp. Malmo AB

v. Wabtec Corp., 559 F.3d 110, 118 (2d Cir. 2009) (quoting Grand River Enter. Six Nations, Ltd.

v. Pryor, 481 F.3d 60, 66 (2d Cir. 2007)).

                                           DISCUSSION

       In this case, Plaintiffs are not only seeking a mandatory injunction, but are seeking

injunctive relief that will provide them “with substantially all the relief sought” in this case and

that “cannot be undone” even if Defendants ultimately prevail on the merits. New York ex rel.

Schneiderman, 787 F.3d at 650; Tom Doherty Assocs., 60 F.3d at 33–34. The injunctive relief

Plaintiffs seek would require USCIS to reconsider their applications for adjustment of status and

to apply policies that would result in granting those applications. To obtain this injunctive relief,

Plaintiffs must make a “‘strong showing’ of irreparable harm.” New York ex rel. Schneiderman,

787 F.3d at 650 (quoting Doe v. N.Y. Univ., 666 F.2d at 773). They have failed to make this

showing.

       First, as Plaintiffs themselves acknowledge in their motion for a preliminary injunction,

United States District Judge Edward M. Chen of the North District of California has already

entered a preliminary injunction enjoining Defendants “from engaging in, committing, or

performing, directly or indirectly, by any means whatsoever, implementation and/or enforcement

of the decisions to terminate TPS for Sudan, Haiti, El Salvador, and Nicaragua pending

resolution” of that case on the merits. Ramos v. Nielsen, 336 F. Supp. 3d 1075, 1108 (N.D. Cal.



                                                  9
Case 1:18-cv-01135-RRM Document 72 Filed 05/18/20 Page 10 of 15 PageID #: 1177



2018). Judge Chen also ordered Defendants to take “all steps needed to ensure the continued

validity of documents that prove lawful status and employment authorization” for these TPS

holders “pending completion of discovery and a ruling on the merits of the action.” Id. at 1108–

09. Although the Ramos defendants have appealed Judge Chen’s ruling, that appeal remains

pending before the Ninth Circuit.

       While Plaintiffs’ Memo correctly notes that Judge Chen’s ruling did not prohibit the

termination of TPS for Honduras, the scope of the injunction has been expanded by recent

developments. First, in March 2019, the DHS Secretary entered into a stipulation in another

district court case – Bhattarai v. Nielsen – ensuring that Honduran TPS holders will retain their

TPS while the preliminary injunction in Ramos remains in effect, provided that the alien’s TPS is

not withdrawn because of individual ineligibility. Bhattarai v. Nielsen, No. 19-cv-00731 (N.D.

Cal. Mar. 12, 2019). That stipulation was reflected in a notice published by the DHS in the

Federal Register on November 4, 2019, which stated: “Beneficiaries under the Temporary

Protected Status (TPS) designations for El Salvador, Honduras, Nepal, Nicaragua, and Sudan

will retain their TPS while the preliminary injunction in Ramos remains in effect, provided that

an alien’s TPS is not withdrawn because of individual ineligibility.” Continuation of

Documentation for Beneficiaries of Temporary Protected Status Designations for El Salvador,

Haiti, Honduras, Nepal, Nicaragua, and Sudan, 84 Fed. Reg. 59,403, 59,403, 2019 WL 5683994

(Nov. 4, 2019).

       That same Federal Register notice also provided assurances that TPS would not be

terminated precipitously regardless of the outcome of the appeal in Ramos. Specifically, it

provided:

               Should the Government prevail in its challenge to the Ramos
               preliminary injunction, the Secretary’s determination to terminate

                                                10
Case 1:18-cv-01135-RRM Document 72 Filed 05/18/20 Page 11 of 15 PageID #: 1178



                TPS for Honduras, Nepal, Nicaragua, and Sudan will take effect no
                earlier than 120 days from the issuance of any appellate mandate to
                the district court. The Secretary’s determination to terminate TPS
                for El Salvador will take effect no earlier than 365 days from the
                issuance of any appellate mandate to the Ramos district court.

Id. at 59,405. DHS also announced that it was “automatically extending the validity of TPS-

related documentation for beneficiaries under the TPS designations for El Salvador, Haiti,

Honduras, Nepal, Nicaragua, and Sudan … through January 4, 2021.” Id. at 59,403. That

documentation included certain Employment Authorization Documents (EADs), which

permitted the TPS holders to work legally in the United States.

        In light of this Federal Register notice, the argument that Plaintiffs face the “imminent

loss” of their TPS and EADs unless they are granted injunctive relief is unpersuasive. The Ninth

Circuit has yet to issue a ruling on the Government’s appeal, and Plaintiffs have offered no

analysis to suggest that the Court of Appeals is likely to overturn Judge Chen’s decision.

Moreover, even if the Ninth Circuit were to reverse and vacate the injunction, Plaintiffs would

not be subject to immediate loss of their TPS and TPS-related benefits. Plaintiff Moreno’s status

and benefits would continue for at least a year, and the other three plaintiffs’ status and benefits

would continue for at least 120 days, from the date on which the Ninth Circuit issues its

mandate. During that period, Plaintiffs could renew their request for injunctive relief and would

not be at risk of deportation. Moreover, regardless of what the Ninth Circuit does, Plaintiff are

authorized to continue working until, at a minimum, January 4, 2021. Accordingly, Plaintiffs

have not established that they are in imminent danger of being deported or deprived of their

ability to earn a living.

        Plaintiffs also assert that, absent injunctive relief, they will be delayed in their ability to

apply for citizenship and that this delay alone is sufficient to establish irreparable harm. That


                                                   11
Case 1:18-cv-01135-RRM Document 72 Filed 05/18/20 Page 12 of 15 PageID #: 1179



assertion is not supported by the four cases they cite. Plaintiffs principally rely on Kirwa v.

United States Dep’t of Def., 285 F. Supp. 3d 21 (D.D.C. 2017), a case brought by non-citizens

service members who enlisted in the Army Reserve under the United States Department of

Defense’s Military Accessions Vital to the National Interest (“MAVNI”) program. The DOD

initially “represented to plaintiffs that, in exchange for 8 years of military service, they would be

able to pursue an expedited path to citizenship shortly after enlistment” but subsequently

withheld a certificate that plaintiffs needed in order to file their applications, making it

impossible for them to pursue citizenship for “two or three years.” Id. at 43. Principally relying

on a line of cases holding that “delaying naturalization applications after applicants have been

promised an expedited path to citizenship constitutes irreparable harm,” id. at 42 (citing cases),

the district court held that the DOD’s refusal to promptly provide the certificates constituted

irreparable harm.

       One of the cases cited by Kirwa is Vargas v. Meese, 682 F. Supp. 591, 595 (D.D.C.

1987), another of the cases on which Plaintiffs rely. In Vargas, the plaintiffs were Mexican

agricultural workers who had entered the United States before early July 1987 on temporary H-2

or H-2A visas to work on a harvest that was expected to end in October 1987. By statute,

holders of such visas were “eligible to apply for a change of status and to be accorded … rights

and benefits includ[ing] employment authorization and immunity from deportation or exclusion,

pending the adjudication of their … applications.” Id. at 591. However, “[o]n July 31, 1987,

without notice or comment, defendants published an amendment to the regulations” which

provided that those aliens who entered the United States on June 26, 1987, or thereafter could

file their applications “only at foreign processing offices having jurisdiction over their place of

foreign residence.” Id. at 593–94. In an opinion dated October 5, 1987, the district court



                                                  12
Case 1:18-cv-01135-RRM Document 72 Filed 05/18/20 Page 13 of 15 PageID #: 1180



enjoined the Government from refusing to accept applications from plaintiffs while they were

still in the United States, stating, among other things: “[A]ccording to the plain language of the

statute, applicants may file for a change of status in the United States. That statutory right to file

will be mooted if their applications are not accepted in this country.” Id. at 595.

        In both Kirwa and Vargas, the failure to grant injunctive relief would not have merely

delayed the path to citizenship but would have denied plaintiffs the time-sensitive rights to which

they were entitled. The only way to enforce the promise that the Kirwa plaintiffs would “be able

to pursue an expedited path to citizenship shortly after enlistment” was to grant injunctive relief

ordering the Government to provide the certificates needed to apply for citizenship immediately,

not at the conclusion of the litigation. Similarly, the only way to give effect to the statutory

provision allegedly violated by the new regulation in Vargas was an injunction forcing the

Government to accept the agricultural workers’ applications before their visas expired at the end

of the harvest. In contrast, the denial of injunctive relief in this case will not eviscerate some

time-sensitive right.

        The other two district court cases cited by Plaintiffs do not involve preliminary injunctive

relief and are factually distinguishable. In You, Xiu Qing v. Nielsen, 321 F. Supp. 3d 451

(S.D.N.Y. 2018), District Judge Analisa Torres held that denying a stay of removal “would result

in irreparable injury” to the petitioner in that case and to other parties interested in the

proceeding. Id. at 468. While acknowledging that “removal is ‘not categorically irreparable,’”

id. (citing Nken v. Holder, 556 U.S. 418, 435 (2009)), Judge Torres held that that petitioner had

“demonstrated irreparable injury in this specific case” by adducing proof that his detainment and

threat of deportation was causing his wife to “show[ ] symptoms of severe depression and

anxiety.” Id. The judge found that the petitioner’s removal might “perpetuate grave emotional



                                                  13
Case 1:18-cv-01135-RRM Document 72 Filed 05/18/20 Page 14 of 15 PageID #: 1181



and psychological harm to his wife and children by splitting apart their family, perhaps forever,”

and that “this factor weigh[ed] in favor of a stay of removal and release.” However, this fact-

specific holding, which was expressly limited to that case, has no implications for this case.

       The other case cited by Plaintiffs – Al Karim v. Holder, No. 08-CV-671 (REB), 2010 WL

1254840, (D. Colo. Mar. 29, 2010) – is even more inapposite. That opinion does not relate to a

motion for preliminary injunctive relief, but rather a motion for summary judgment brought by a

plaintiff whose application for adjustment of status had not been decided for six years. The

district court in that case noted that the “indefinite nature of the delay in adjudicating [Al

Karim’s] application” had “real and not insubstantial effects on [his] life and livelihood,

including limitations on his ability to travel, potential negative consequences on his legal status

as a refugee, and the financial and bureaucratic burdens of regularly filing travel and work

applications.” However, Al Karim did not hold or imply that the delay constituted “irreparable

harm” for purpose of a motion for injunctive relief. Even if it did, this case would be

distinguishable because Defendants promptly adjudicated Plaintiff’s applications, rather than

delaying decision indefinitely.

       As Plaintiffs correctly note, Defendants’ rejection of their applications for adjustment of

status has cost Plaintiffs “the opportunity to stabilize their status” at this juncture. The Court

does not doubt that this instability is worrisome and unsettling to Plaintiffs. However, this

psychic harm arising from the loss of the “abilit[y] to plan for the future and make commitments,

whether familial, career-based, academic, or otherwise” is not irreparable harm and not a basis

for injunctive relief. Batalla Vidal v. Nielsen, 279 F. Supp. 3d 401, 434 (E.D.N.Y. 2018).

       Because Plaintiffs have failed to make a “strong showing” of irreparable harm, their

motion for a preliminary injunction is denied. See Uppal, 756 F. App’x at 96; Rodriguez ex rel.



                                                  14
Case 1:18-cv-01135-RRM Document 72 Filed 05/18/20 Page 15 of 15 PageID #: 1182



Rodriguez, 175 F.3d at 234. Accordingly, the Court need not determine whether Plaintiffs have

shown a clear or substantial likelihood of success on the merits, or whether the preliminary

injunction is in the public interest.

                                         CONCLUSION

        For the reasons set forth above, Plaintiffs’ motion for a preliminary injunction is denied.

                                                      SO ORDERED.


Dated: Brooklyn, New York                             Roslynn R. Mauskopf
       May 18, 2020                                   ________________________________
                                                      ROSLYNN R. MAUSKOPF
                                                      Chief United States District Judge




                                                 15
